








(For use in New Jersey)
CONFIDENTIALITY, NON-COMPETITION,
AND NON-SOLICITATION AGREEMENT


THIS AGREEMENT is made this 10th day of October, 2011, between PDI, Inc., its
subsidiaries, divisions and affiliated companies (hereinafter called the
“Employer” or “PDI”), and Gerald Melillo (hereinafter called “Employee”).
PRELIMINARY STATEMENT
PDI is engaged in Sales Services Segments, which includes Dedicated Sales Teams
and Shared Sales Teams, and the Marketing Services segment, which includes,
among other things, marketing research, medical education and communication,
interactive digital communications, and related products and services in the
biopharmaceutical, medical device, and diagnostics industries, throughout the
United States of America. Employee is employed by or will be employed by PDI in
an executive or business development capacity and has or will have access to
PDI’s most important and sensitive information. Employee desires to accept
employment with PDI in an executive or business development capacity at such
compensation and upon such terms and conditions as may be mutually agreeable to
PDI and Employee, including but not limited to, the promises set forth in this
Agreement. PDI and Employee have acknowledged that Employee signing this
Agreement constitutes a condition precedent to PDI’s agreement to enter into or
continue any employment relationship with Employee.
In consideration of the employment of, and the salary and other remuneration and
benefits to be paid by PDI to, Employee, and other good and valuable
consideration, including but not limited to the consideration set forth in the
offer of employment letter dated September 26, 2011, the receipt and sufficiency
of which is hereby acknowledged by the parties, the parties agree as follows:
1.
UNLESS OTHERWISE AGREED TO BY PDI IN WRITING AND SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF PDI, PDI HEREBY EMPLOYS OR CONTINUES TO EMPLOY EMPLOYEE ON AN
AT-WILL BASIS AND EITHER PDI OR EMPLOYEE MAY TERMINATE THE RELATIONSHIP, FOR ANY
REASON, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE.



2.Employee agrees to perform to the best of Employee’s ability all duties
required by PDI, including but not limited to duties of all employees in similar
positions by PDI during the period of Employee’s employment. Employee agrees to
observe and follow the highest ethical standards and business practices in the
performance of duties for PDI.


3.Employee expressly acknowledges that during the course of Employee’s
employment with PDI, PDI will provide to Employee, and Employee will obtain,
become aware of, develop, or be given access to certain trade secret,
confidential and/or proprietary information with respect to PDI and/or its
business operations, including, but not limited to, information concerning PDI’s
services; network; systems; strategic business plans; marketing plans;
long-range goals; assets and liabilities; technical and engineering methods,
processes, and/or know-how; research and development activities; products;
computer software and programs; marketing data; discounts and pricing;
functional specifications; firmware; hardware; product designs; discoveries;
inventions; new products; financial statements and other financial documents;
licenses and other

-1

--------------------------------------------------------------------------------




assets; information about prospects, customers, competitors and suppliers;
information of third parties which PDI is required to maintain as confidential;
as well as any information about PDI or PDI’s business, or which is part of PDFs
business records, unless such information is or becomes readily accessible to
the general public through no fault of Employee (hereinafter “Confidential
Information”). Confidential Information also means any formula, pattern, device
or compilation of information which is used in PDI’s business, is not public
knowledge, and which gives PDI an advantage over its competitors. Employee
acknowledges and recognizes the importance of the protection of PDI’s
Confidential Information, the importance of PDI’s customer relationships, and
the highly competitive nature of PDI’s business. Employee further understands
and acknowledges that the unauthorized use or disclosure of any such
Confidential Information would substantially damage and interfere with PDI’s
business and business prospects and may cause irreparable injury to PDI.
Accordingly, to ensure that Employee will not compromise the confidentiality of
PDI’s Confidential Information and/or unfairly compete with PDI by using or
disclosing Confidential Information, Employee hereby expressly agrees that
Confidential Information is the exclusive property of PDI to be held by Employee
in trust and solely for PDI’s benefit, and shall not be used by Employee or
disclosed by Employee to others either during or after Employee’s employment
without PDI’s advance written consent or except where required for Employee to
properly perform Employee’s job duties for PDI. This promise is binding on
Employee regardless of the reasons for the termination of Employee’s employment.
Employee further agrees to comply with all rules, policies and procedures
established by PDI from time to time which are designed to protect and ensure
the continued confidentiality of PDI’s Confidential Information.
4.Employee agrees that, upon the termination of Employee’s employment with PDI
(for any reason), or at any other time that PDI so requests, Employee shall
immediately return to PDI all PDI property, including but not limited to
Confidential Information, including without limitation all records, documents
and other property belonging to PDI or pertaining to PDI’s business. This
Agreement applies to all copies, extracts, reproductions or notes as may have
been made by or provided to Employee. If Employee has stored Confidential
Information on any personal desktops or laptops, Personal Digital Assistants,
mobile/smart phones, external hard drives, “flash” or similar drives, USB
storage devices, FireWire storage devices, digital music players, digital tapes,
floppy discs, CDs, DVDs, memory cards, Zip discs, as well as maintained in
personal email accounts (including web-based email accounts such as Hotmail,
Gmail, Yahoo) and other electronic or online communications applications such as
test messaging, social media (Face Book, My Space, LinkedIn, chat rooms and
similar environments) and all other similar mediums which can be used to store
or transmit electronic data (regardless of whether the medium is owned by PDI,
Employee or a third party, or where the medium is located), then Employee must
make those devices available to PDI or provide access to those accounts or
communications in order to enable PDI to search for such Confidential
Information, and to remove and/or make complete copies of the
medium/communications and all information stored. Employee acknowledges and
agrees that this list is not comprehensive and includes technological
advancements in methods, devices and locations for storing and communicating
data that could include Confidential Information or information covered by this
paragraph. For this purpose, Employee agrees to waive and agrees that he or she
has no expectation of privacy with respect to the various media and
communications referred to in this paragraph.


5.Without further consideration, Employee assigns and transfers to PDI, its
successor and assigns, all rights, title and interest in and to any and all
creations, inventions or works that are or may become legally protected or
recognized as a form of property (including all programs, designs, ideas,
inventions, improvement, writings and other works of authorship, illustrations,
photographs, drawings, sketches, scientific and mathematical models, prints and
any other subject matter that is or may become legally protectable or recognized
as a form of property) that have been conceived, developed, suggested, or
perfected by Employee, either solely or jointly with others, either: (a) during
Employee’s period of employment,

-2

--------------------------------------------------------------------------------




irrespective of whether they were conceived, developed, suggested, or perfected
during Employee’s regular working hours, where such creation, invention or work
is related, directly or indirectly, to PDI’s business or to its research and
development activities; (b) with the use of PDFs time, materials, and/or
facilities; or (c) within one (1) year following the termination of Employee’s
employment if conceived of, developed, or suggested by Employee during
Employee’s employment with PDI or otherwise attributable to Employee’s
employment with PDI and where such creation, invention or work is related,
directly or indirectly, to PDI’s business or its research and development
activities.


6.Employee acknowledges that PDI is engaged in a specialized business involving
highly sensitive information, and PDI and its assigns shall be the sole owner of
all property identified in Section 3. Employee agrees to assist PDI in every
proper way in connection with all such ideas, copyrights, inventions and patents
(at PDI’s reasonable expense). To that end, Employee agrees to execute all
documents for use in applying for copyrights, inventions and patents as PDI may
desire, together with any assignments thereof to PDI or persons designated by
it. Employee understands and agrees that the obligation to assist PDI in
obtaining and enforcing copyrights, inventions and patents shall continue beyond
the termination of Employee’s services for PDI, but PDI shall compensate
Employee at a reasonable rate after termination of services for time actually
spent by Employee at PDI’s request on such assistance. In the event that PDI is
unable, after reasonable effort to secure Employee’s signature on any document
or documents needed to apply for or secure any copyright or patent, for any
reason whatsoever, Employee shall designate and appoint PDI and its duly
authorized officers and agents as Employee’s agent and attorney-in- fact, to act
on behalf of Employee and to execute and file any such application or
applications and to perform all other lawfully permitted acts to further the
prosecution and issuance of copyrights and patents, or similar protection
thereon, which shall have the same legal force and effect as if executed by
Employee.


7.Employee acknowledges that PDI is engaged in a specialized business involving
highly sensitive information, and but for Employee’s employment with PDI,
Employee would not have had access to PDI’s customers and clients or
Confidential Information regarding the same. Employee agrees that during
Employee’s employment with PDI and for one (1) year following the termination of
such employment (for any reason), Employee will neither directly or indirectly
own, manage, operate, control, consult with or be employed by: (i) any sales
services provider serving the biopharmaceutical or medical devices and
diagnostics industries (including any provider of dedicated sales teams, shared
sales teams, clinical teams or combination teams) in any state in which Employee
worked, provided services, or performed employment duties for PDI during
Employee’s last year of employment with PDI and (ii) any commercialization
provider serving the biopharmaceutical or medical devices and diagnostics
industries, that directly competes against a product on which employee worked,
in any state in which Employee worked, provided services, or performed
employment duties for PDI during Employee’s last year of employment with PDI.
Employee expressly acknowledges and agrees that the promises contained in this
paragraph are reasonable and necessary to protect PDFs customer and client
relationships and to effectuate the promises made by Employee to maintain PDI’s
Confidential Information in secrecy. Employee agrees that if Employee violates
any of the restrictions contained in this paragraph, the restrictive period
provided for shall be increased by the period of time from the commencement of
any such violation until the time such violation shall be cured by Employee; or,
in the event PDI seeks judicial enforcement of this Agreement, for a period of
one (1) year from the date of any Court order enforcing the Agreement.


Employee hereby acknowledges that Employee’s education, training and experience
are such that Employee’s agreement not to engage, for a temporary period of
time, in the above described activities, will not jeopardize or significantly
interfere with Employee’s ability to secure other gainful employment.

-3

--------------------------------------------------------------------------------




8.Employee acknowledges that PDI is engaged in a specialized business involving
highly sensitive information, and but for Employee’s employment with PDI,
Employee would not have had access to PDFs customers and clients or Confidential
Information regarding the same. Employee agrees that during Employee’s
employment and for a period of one (1) year following the termination of such
employment (for any reason), Employee will neither directly or indirectly induce
or attempt to induce any customer or client of PDI or any of its subsidiaries to
alter, limit or terminate its relationship with PDI or any of its subsidiaries.
For purposes of this section, a current customer or client of PDI is an
individual or entity with which Employee personally had contact or access to
Confidential Information about during the last year of Employee’s employment
with PDI. Employee agrees that if Employee violates any of the restrictions
contained in this paragraph, the restrictive period provided for shall be
increased by the period of time from the commencement of any such violation
until the time such violation shall be cured by Employee; or, in the event PDI
seeks judicial enforcement of this Agreement, for a period of one (1) year from
the date of any Court order enforcing the Agreement.


9.Employee acknowledges that PDI is engaged in a specialized business involving
highly sensitive information, and but for Employee’s employment with PDI,
Employee would not have had access to PDI’s employees or Confidential
Information regarding the same. Employee agrees that during Employee’s
employment and for a period of one (1) year following the termination of such
employment (for any reason), Employee will neither directly or indirectly induce
or attempt to induce any employee or independent contractor of PDI or any of its
subsidiaries to alter, limit or terminate his or her employment or business
relationship with PDI. Employee agrees that if Employee violates any of the
restrictions contained in this paragraph, the restrictive period provided for
shall be increased by the period of time from the commencement of any such
violation until the time such violation shall be cured by Employee; or, in the
event PDI seeks judicial enforcement of this Agreement, for a period of one (1)
year from the date of any Court order enforcing the Agreement.


10.In the event of an actual or threatened violation or breach by Employee of
any provision of this Agreement, PDI shall be entitled to an injunction
restraining Employee from engaging or continuing to engage in any conduct
proscribed herein. PDI may also pursue any other legal and/or equitable remedy
available to it for such violation or threatened violation. In addition to, but
not instead of, any other legal or equitable remedies available to PDI, Employee
hereby agrees to be responsible to PDI for all reasonable attorneys’ fees and
costs incurred by PDI due to Employee’s breach or anticipated breach of this
Agreement.


11.Employee agrees that the restrictions imposed in this Agreement are fair and
reasonable and are required for PDI’s protection. To the extent any portion of
any provision of this Agreement is held to be invalid or unenforceable, the
language shall be construed by limiting and/or reducing it so as to be
enforceable to the extent compatible with applicable law. All remaining
provisions, and/or portions thereof, shall remain in lull force and effect.


12.Employee consents and agrees that any and all litigation between Employee and
PDI relating to this Agreement shall take place in the State of New Jersey and
Employee expressly consents to the jurisdiction of the federal and/or state
courts in New Jersey and to waive Employee’s right to a trial by jury.


13.The parties intend and agree that this Agreement shall be construed in
accordance with and governed for all purposes by the laws of the State of New
Jersey without regard to its conflicts of laws provisions.


14.Employee further represents and warrants that Employee has provided the
Company with true and accurate copies of any contracts or agreement to which
Employee is a party which: (i) purport to restrict Employee’s ability to use or
disclose any confidential information or trade secrets of any former employer

-4

--------------------------------------------------------------------------------




or any other person; (ii) purport to restrict Employee’s ability to solicit or
do business with any person or entity; or (iii) may affect or limit Employee’s
ability to perform any job duties assigned to him by PDI.


15.For one (1) year after the cessation of Employee’s employment with PDI for
any reason, Employee agrees to inform Employee’s new employer in writing of
Employee’s obligations under this Agreement prior to accepting a position with
the new company. Employee agrees that at the cessation of employment with PDI
for any reason and for one (1) year thereafter, Employee shall inform PDI, in
writing, of the name(s) and address(es) of any new employer or other business
association prior to commencement of such new employment or business
relationship and provide a written description of the job duties or services
that Employee will be providing such new employer or a written description of
the nature of the business relationship. Employee further consents that PDI may
transmit a copy of this Agreement to any person, entity, or firm with whom
Employee seeks employment, partnership, or other business association during any
time the restrictions are applicable pursuant to this Agreement or Court order.


16.Nothing in this Agreement shall be construed as a waiver of PDI’s ability to
enforce its restrictive covenant agreements against any employee or as evidence
that the post-employment restraints contained in this Agreement are unnecessary
for the protection of PDI’s legitimate business interests.


17.This Agreement cannot be changed, modified or terminated except in writing by
an authorized representative of PDI and Employee.


18.This Agreement may be freely assigned by PDI to its successors or assigns or
to the purchaser of the assets of PDI. Employee’s obligations under this
Agreement shall not be assignable by Employee.


19.No change in Employee’s duties or salary shall affect, alter, or otherwise
release Employee from the provisions contained in this Agreement. All covenants,
agreements, representations, and warranties made by Employee shall survive the
expiration or termination of Employee’s employment in accordance with their
respective terms and conditions, as set forth herein.


PDI and Employee have each executed this Agreement on the date first above
written.


/s/    Nancy Lurker        
EMPLOYER (signature)
Name: Nancy Lurker
Title: CEO


/s/    Gerald Melillo        
Gerald Melillo (signature)



-5